DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2021 has been entered.

Response to Amendment
The amendment filed on 06/17/2021 has been entered and fully considered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
Vrzic, U.S. Pub. Number 2016/0353465 A1, teaches a system for providing virtualized functions in control and data planes, and for operating a communication network having network slices which is received, by a connection manager, an indication that the mobile device is to be associated with the 

Kim et al., U.S. Pub. Number 2014/0241333 A1, teaches a network node of an EPS network, which performs a mobility management (MM) function and a session management (SM) function. A non-access stratum: Upper stratum of a control plane between a UE and an MME for signaling between a UE and a core network and exchanging a traffic message in an LTE/UMTS protocol stack, supports UE mobility, and supports a session management procedure for establishing and maintaining an IP connection between a UE and a PDN GW. 

Ham et al., U.S. Pub. Number 2016/0135063 A1, teaches a Mobility Management Entity (MME) may receive authentication information for authenticating the UE and then perform authentication of the UE. Further, the MME may manage mobility of the UE and the eNB and perform a call control function. The mobility and session control between the UE and a network is processed by a NAS protocol in a Non-Access Stratum (NAS) layer positioned on a control plane of the UE and the MME.

VULGARAKIS et al., U.S. Pub. Number 2018/0242161 A1, teaches a method for management of network slices, wherein the network elements of the network slice may negotiate a knowledge summary from/within neighboring network elements or from/within network slices. A summary or profile may, for instance, be exchanged between neighboring network elements. The amount of details and completeness of the summary may, with use of the mentioned gossip type protocol, be negotiated between the network elements about their capabilities.



Zee et al., U.S. Pub. Number 2019/0045351 A1, teaches a receiving module and/or the processing unit being configured to, receive an attach response message comprising an indication of a second network slice supporting the wireless device in the second network, from the second core network node. The indication of the network slice may be used by the wireless device in future service requests triggered by the wireless device. The attach response message is transmitted from the core network node to the wireless device via the RAN node.

Zeng et al., U.S. Pub. Number 2018/0376414 A1, teaches a slice controller as a base station or a logical function entity in a network element of an access network is deployed in the RAN, but the slice controller may be deployed as an independent network element, or may be deployed together with a CN control plane function such as a CN sub-network controller, or together with a network slice controller. 


	Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1 and 11, and thus these claims are considered allowable. The dependent claims which further limit claims 1 and 11 are also allowed by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Examiner, Art Unit 2491